FILED
                            NOT FOR PUBLICATION                            APR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PAUL HUPP,                                       No. 12-55175

               Plaintiff - Appellant,            D.C. No. 3:11-cv-02337-IEG-RBB

  v.
                                                 MEMORANDUM*
JEFFREY HOWARD FREEDMAN,
individually and in his official capacity as
“Pro Tem Administrative Law Judge”,
individually, jointly, and severally,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Irma E. Gonzalez, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Paul Hupp appeals pro se from the district court’s judgment dismissing his

42 U.S.C. § 1983 action alleging constitutional violations and state law claims in


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
connection with the denial of his application for a temporary teaching permit. We

review de novo. Sadosky v. Mosley, 435 F.3d 1076, 1077 n.1 (9th Cir. 2006). We

affirm.

      The district court properly dismissed Hupp’s action because Freedman is

entitled to judicial immunity. See Olsen v. Idaho State Bd. of Med., 363 F.3d 916,

923 (9th Cir. 2004) (explaining that judges functioning in their judicial capacities

are generally entitled to judicial immunity and setting fourth factors for

determining whether an official’s functions are quasi-judicial in nature); Hirsch v.

Justices of the Supreme Court, 67 F.3d 708, 715 (9th Cir. 1995) (per curium)

(concluding that administrative law judges are entitled to quasi-judicial immunity);

O’Neil v. City of Lake Oswego, 642 F.2d 367, 368-70 (9th Cir. 1981) (extending

judicial immunity to a pro tem judge and discussing the distinction between acts

taken “in clear absence of all jurisdiction” and those taken merely “in excess of

jurisdiction”).

      AFFIRMED.




                                           2                                   12-55175